Citation Nr: 1137367	
Decision Date: 10/04/11    Archive Date: 10/11/11

DOCKET NO.  08-10 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel



INTRODUCTION


The Veteran served on active duty from August 1964 to August 1967.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

The Veteran's last VA examination for his PTSD was in November 2006. This was five years ago. A more recent VA examination is needed. See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

The Veteran receives continuing treatment at the Pensacola, Florida, VA Medical Center (VAMC). See Veteran's Statement (June 2008). The most recent records from this facility are dated May 2008. Current Pensacola VAMC records should be obtained. 38 U.S.C.A. § 5103A(b)(3).

The Veteran also receives treatment at the Pensacola Vet Center, but no records from this facility are associated with the claims file. As these records are related directly to his PTSD, they should be obtained. Id.

With regard to the claim for TDIU, the Veteran does not meet the schedular requirements. 38 C.F.R. §§ 3.341(a). The Veteran's representative contends there are additional claims before the RO which affect the Veteran's ratings. See Appellant's Brief (Aug. 16, 2011). The claim for an increased rating for PTSD which is remanded herein could also affect the Veteran's ratings. Thus, appellate adjudication of the TDIU issue must be held in abeyance. The matter is therefore remanded to the RO via the AMC.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's complete Pensacola VAMC treatment records from 2008 forward. Evidence of attempts to obtain these records should be associated with the claims file.

2. Obtain the Veteran's complete Pensacola Vet Center treatment records. Evidence of attempts to obtain these records should be associated with the claims file.

3. Schedule the Veteran for a VA examination to determine the nature and current severity of service-connected PTSD. The entire claims file must be made available to the VA examiner. Pertinent documents should be reviewed.

The examiner should conduct a complete history, describing the Veteran's PTSD symptoms in detail. In particular, the examiner should discuss the impact of the Veteran's PTSD on his social and occupational functioning.

All opinions should be supported by a clear rationale and a discussion of the facts and medical principles involved.


4. After completing the above action, the claim for an increased rating for PTSD should be readjudicated. If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

5. Following its adjudication of the claim for an increased rating for PTSD, the RO/AMC should assure that it has reviewed all temporary files and is aware of the Veteran's most current ratings. Then, it should readjudicate the Veteran's claim of entitlement to TDIU. 

If the claim cannot be granted on the evidence in the claims folder, then the RO must make arrangements to provide the Veteran with an examination to determine the effects of his service- connected disabilities on his ability to maintain employment consistent with his education and occupational experience.  The claims folder must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on a review of the case, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  All opinions provided must include an explanation of the bases for the opinion.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.

If the TDIU claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

